ALLOWABILITY NOTICE

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
Prior to the present invention, hypromellose acetate succinate (HPMCAS) powder typically available possessed inadequate solubility at neutral pH for use in spray-dried coatings since the undissolved product produced clogging of the spray equipment. See Specification, page 2, line 20 to page 3, line 8, and the prior art of Friesen (Hydroxypropyl Methylcellulose Acetate Succinate-Based Spray- Dried Dispersions: An Overview; Experimental Section; cited on IDS dated 10/09/2020).
Applicants’ invention is a hypromellose acetate succinate particles in which the ratio of maximum diameter to minimum diameter is 2.0 to 3.0. These particles possess different dimensions and different properties than those taught by Friesen, as shown in the instant Specification (see page 21). Applicants demonstrate in Examples 1 and 2, and Table 2, that the claimed particles exhibit unexpected and superior solubility properties at neutral pH. This improvement in solubility would not have been obvious to one of ordinary skill in the art based on the prior art of Friesen, and is therefore considered patentably distinct from hypromellose acetate succinate powder cited in the prior art.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached M-Th 8:30-5:30; F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 



/MICHAEL P COHEN/Primary Examiner, Art Unit 1612